Citation Nr: 1825386	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  14-22 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for hammertoe third right toe, right foot. 

2. Entitlement to a rating in excess of 20 percent for left foot hallux valgus. 

3. Entitlement to a rating in excess of 20 percent for right foot hallux valgus. 

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Vample, Associate Counsel




INTRODUCTION

The Veteran served from April 1969 to March 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2012 and February 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The issue of entitlement to an increased rating for hallux valgus, post-operative, right and left foot is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, the evidence of record shows that the Veteran's current hammertoe of the right third toe is related to service.


CONCLUSION OF LAW

The criteria for service connection for hammertoe of the right third toe have been met.  38 U.S.C. § 1110, 5107; 38 C.F.R. § 3.303, 3.307 (2017). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See U.S.C. §§ 5103, 5103A (2012) and 38 C.F.R. § 3.159 (2017).  Here, the duty to notify was satisfied by a way of a letter sent January 2013.  

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C. §§ 5103; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished and all available evidence pertaining to the matter decided herein has been obtained.  The RO has obtained the Veteran's VA treatment records, private treatment records, service treatment records, VA examination reports, hearing testimony, and statements from the Veteran.  The Veteran has not notified the VA of any outstanding evidence, and the Board is aware of none.  Hence, the Board is satisfied that the duty-to-assist was met.  38 U.S.C. §§ 5103A; 38 C.F.R. § 3.159(c). 

Service Connection

The Veteran contends that he is entitled to service connection for hammertoe of his third toe on his right foot. 

The law provides that service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C. § 1110 (2012); 38 C.F.R. §3.303(a) (2017).  In general service connection requires (1) evidence of in-service incurrence or aggravation of a disease of injury; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Davidson v. Shinseki, 581 F. 3d 1313, 1316 (Fed. Cir. 2009). 

Presumptive service connection may alternatively be established by way of continuity of symptomatology under 38 C.F.R. § 3.303(b).  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson v. Shinseki, 581 F.3d 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). However, the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309 (a), such as arthritis. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

After a review of the evidence, the Board determines that service connection should be granted.  Specifically, the Veteran's service treatment records reveal a diagnosis of hallux valgus shortly after basic training in 1969.  Additionally, the Veteran was diagnosed of hammertoe of the second toe bilaterally and had complaints of severe metatarsalgia in August 1970.  

The Veteran's post service treatment records from October 2010 and May 2011 show hammertoes of the second and third toes of the right foot as well as the third toe on the left foot.  Additionally, medical treatment records show that the Veteran underwent hammertoe correction of the third toe of the right foot in October 2012.  

The February 2013 examiner found that the claimed condition was less likely than not proximately due to or the result of the Veteran' s service connected conditions, explaining that his hammertoe deformities appear to have been noted in October 2010 prior to any surgeries for correction of hallux valgus.  However, the examiner did not opine on whether the Veteran's hammertoe of the right third toe was caused or incurred in service.  As noted above, the Veteran was diagnosed with hammertoe of the second toe of both the right and left foot while in service.  

For the reasons stated above, the Board finds that as the Veteran had hammertoe of the right foot noted in service and currently has hammertoe diagnosis of the right third toe, the evidence as a whole, with application of the benefit-of-the-doubt rule, supports the Veteran's claim for service connection for hammertoe of the right third toe.  38 U.S.C.§ 5107(b); 38 C.F.R. § 3.102 (2017).  Therefore, the claim for disability of the right, third toe is granted. 


ORDER

Service connection for hammertoe third right toe, right foot is granted. 


REMAND

The Board finds that a remand is necessary for further evidentiary development of the Veteran's appeal for an increased rating for his hallux valgus, post-operative, right and left foot.  Specifically, the Veteran contends in his June 2014 substantive appeal that his hallux valgus is more severe than the rating that he currently receives as his left foot swells and constantly hurts and his right foot swells and hurts on a daily basis.  When a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400, 402-403 (1997); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  Therefore, in light of the Veteran's contention, the Board concludes that an additional VA examination is necessary to determine the current nature and extent of his service-connected hallux valgus, post-operative, right and left foot.

Accordingly, the case is REMANDED for the following action:

1.	Obtain and associate with the claims file any outstanding VA treatment and records pertaining to the issue on appeal.  Invite the Veteran to submit any further evidence in support of his claim.

2.	Schedule the Veteran for a new VA orthopedic examination in order to determine the current nature and severity of hallux valgus, post-operative, right and left foot.
The examiner should also obtain a detailed clinical history from the Veteran and provide a thorough account and analysis of the manner in which the Veteran's hallux valgus, post-operative, right and left foot affects him in his everyday life. 

The entire claims file should be made available to the examiner designated to examine the Veteran, all indicated tests and studies should be accomplished (with all results made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail. 

3.	Following any additional indicated development, the RO should review the claims file and readjudicate the Veteran's claim for entitlement to an increased rating for hallux valgus, post-operative, right and left foot.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


